Opinion issued July 11, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00155-CV
____________

BAYTOWN NISSAN, INC.,  Appellant

V.

JAMES CARTER,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 746,452



O P I N I O N
 Appellant has filed a motion to dismiss its appeal.  Ten days has elapsed, and
no objection has been filed.  No opinion has issued.  Accordingly, the motion is
granted, and the appeal is dismissed without prejudice.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish. Tex. R. App. P. 47.